Case 1:18-cv-00709-ER Document 14 Filed 05/01/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
THE NEW YORK TIMES COMPANY No. 18-cv-00709 (ER)
and CHARLIE SAVAGE,
Plaintiffs,
- against -
UNITED STATES DEPARTMENT
DEPARTMENT OF DEFENSE,
Defendant.
x

 

STIPULATION AND ORDER OF DISMISSAL

IT IS HEREBY AGREED AND STIPULATED by and among Plaintiffs
The New York Times Company and Charlie Savage and Defendant United States
Department of Defense that the Complaint shall be dismissed without prejudice pursuant
to Fed. R. Civ. P. 41(a)(1)(A)(i), with each party to bear its own costs and fees.

Dated: New York, NY
April 23, 2019

THE NEW YORK TIMES COMPANY GEOFFREY S, BERMAN

AND CHARLIE SAVAGE UN Mab ES (ATT Wh
y , U. .
By: of ¢ _ By:_¢ /\ i - | (Tn¥

 

 

David E. McCraw “Sarah S. Normand

Deputy General Counsel Assistant U.S. Attorney

The New York Times Co, Southern District of New York

620 Eighth Ave. 86 Chambers St.

New York, NY 10018 New York, NY 10007

Phone: (212) 556-4031 Phone: (212) 637-2709

mecraw@nytimes.com sarah. normand@usdoj.gov
SO ORDERED

 

US. District Judge Edgardo Ramos

 
